  Case 2:21-cv-11554-LJM-EAS ECF No. 1, PageID.1 Filed 07/06/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,        )
                                  )                  Case No.
          Plaintiff,              )
                                  )
          v.                      )
                                  )
ESTATE OF WILLIAM H. FULLER, )
deceased, and SUSAN J. HAMON, as )
Trustee of the SUSAN J. HAMON     )
TRUST DATED SEPTEMBER 21,         )
1987, as amended,                 )
                                  )
          Defendants.             )
__________________________________)

                                  COMPLAINT

      The plaintiff United States of America, at the direction of a delegate of the

Attorney General and with the authorization of a delegate of the Secretary of the

Treasury, pursuant to 26 U.S.C. § 7401, brings this civil action to enforce the

federal estate tax lien under 26 U.S.C. § 6324A (for estate tax that the defendant

Estate of William H. Fuller deferred under 26 U.S.C. § 6166) against certain real

property located in Oakland County, Michigan. For its complaint, the United

States alleges as follows:

                             JURISDICTION AND PARTIES

      1.     The district court has jurisdiction pursuant to 26 U.S.C. §§ 7402(a)

and 7403 and 28 U.S.C. §§ 1331, 1340, and 1345.

      2.     William H. Fuller died on February 23, 2002.
                                          1
  Case 2:21-cv-11554-LJM-EAS ECF No. 1, PageID.2 Filed 07/06/21 Page 2 of 6




      3.     Mr. Fuller’s estate (the “Estate”), acting through executor Conrad D.

Chapman, timely filed a federal estate tax return (Form 706, the “Return”) on

November 21, 2002.

      4.     The Return self-reported an estate tax liability of $355,869.00 (the

“Liability”). The Estate paid $57,202.00 toward the Liability with the Return. On

January 6, 2003, the IRS properly assessed the Liability against the Estate.

      5.     The Estate is named as a defendant because this is an action to collect

the Estate’s outstanding estate tax liability by enforcing a lien that the Estate

voluntarily gave to the United States, along with the Susan J. Hamon Trust Dated

September 21, 1987, as amended.

      6.     Susan J. Hamon is the daughter of the decedent, William H. Fuller,

and a beneficiary of the Estate. Pursuant to 26 U.S.C. § 7403(b), she is joined as a

defendant to this action in her capacity as trustee of the Susan J. Hamon Trust

Dated September 21, 1987, as amended, because that is how title to the Property is

currently held and she thus may claim an interest in the Property against which the

United States seeks to enforce its lien. Ms. Hamon, as trustee, also consented to the

establishment of the United States’ lien for the Liability against the Property.

                   THE § 6166 AGREEMENT AND THE PROPERTY

      7.     On line 3 of Part III of the Return, the Estate timely elected to defer

payment of the balance of its estate tax liability in accordance with 26 U.S.C.

§ 6166.
                                           2
  Case 2:21-cv-11554-LJM-EAS ECF No. 1, PageID.3 Filed 07/06/21 Page 3 of 6




      8.     The United States and the Estate subsequently reached an agreement

(the “§ 6166 Agreement”) to secure payment of the Estate’s outstanding estate tax

liability by giving the United States a lien, pursuant to 26 U.S.C. § 6324A, against

certain specified assets (the “§ 6324A Lien”).

      9.     One of the specified assets against which the Estate gave the United

States the § 6324A Lien was the real property located at 5525 Bentwood Lane,

Commerce Township, Michigan 48382 (the “Property”), which has the following

legal description:

      Land situated in the Township of Commerce, County of Oakland,
      State of Michigan, more particularly described as:

      Unit 126, of “Huron Hills Condominium”, a condominium according
      to the Master Deed recorded in Liber 11137, Page 594 through 669,
      inclusive, Oakland County Records, and designated as Oakland
      County Condominium Subdivision Plan Number 645, together with
      rights in common elements and limited common elements as set forth
      in the Master Deed (and Amendments thereto) and as described in Act
      59 of the Public Acts of 1978, as amended.

Being the property conveyed to Susan J. Hamon, Trustee of the Susan J. Hamon

Trust Dated September, 1987, as amended, by quit claim deed of Susan Marudas

Hamon, a/k/a Susan J. Hamon, dated August 25, 1998, and recorded with the

Oakland County Recorder at Liber 18911, Page 403, on September 2, 1998.

      10.    The IRS properly recorded a “Notice of Federal Estate Tax Lien

Under Internal Revenue Laws” (Form 668-J) against the Property on March 3,

2004, with the Oakland County Recorder at Liber 32364, Page 018.

                                          3
  Case 2:21-cv-11554-LJM-EAS ECF No. 1, PageID.4 Filed 07/06/21 Page 4 of 6




                                  COUNT ONE
             (Claim to Enforce § 6324A Lien Against the Property)

      11.    Although the Estate made interest-only payments toward its estate tax

liability in 2003, 2004, 2005, and 2006, the Estate failed to make the required

payments of the principal beginning in 2007. See 26 U.S.C. § 6166(a)(3) (deferring

payment of first installment for no more than 5 years).

      12.    In 2009, the Estate made several payments totaling $2,200.00, an

amount far less than the required annual payment under the § 6166 Agreement. See

26 U.S.C. § 6166(a)(1) (deferred tax must be paid in no more than 10 equal

installments).

      13.    The IRS held the Estate in default of the § 6166 Agreement as of

December 22, 2010. Pursuant to 26 U.S.C. § 6166(g)(3)(A), the entire unpaid

balance of the Estate’s deferred liability for estate tax then became due upon notice

and demand from the IRS.

      14.    The period for collection of the Estate’s liability was extended during

the pendency of the § 6166 Agreement. See 26 U.S.C. § 6503(d).

      15.    The Estate brought a collection due process (CDP) appeal, which was

pending between July 6, 2011, and January 19, 2012, a total of 197 days. By

operation of 26 U.S.C. § 6330(e)(1), the pendency of the CDP appeal suspended

the running of the period of limitations for collection of the Estate’s liability under

26 U.S.C. § 6502(a).

                                           4
  Case 2:21-cv-11554-LJM-EAS ECF No. 1, PageID.5 Filed 07/06/21 Page 5 of 6




       16.    After accounting for any abatements, payments, and credits, the

Estate’s liability for estate tax has a balance due of $514,918.59 as of August 1,

2018. This balance due includes assessed and accrued late-payment penalties under

26 U.S.C. § 6651 and statutory interest through the aforementioned date. Statutory

additions continue to accrue.

       17.    The IRS gave the Estate notice of its outstanding federal estate tax

liability and demanded payment from the Estate.

       18.    Despite proper notice and demand, the Estate has failed, neglected, or

refused to pay its full estate tax liability.

       19.    The § 6324A lien should be enforced through a judicial sale of the

entire Property in accordance with 26 U.S.C. § 7403 (including by a receiver if

requested by the United States), free and clear of all rights, titles, or interests of the

parties, including any rights of redemption, with the proceeds of the sale

distributed: first, to pay the costs of the sale, including any expenses incurred to

secure and maintain the Property; second, to pay any real estate taxes due and

owing which are entitled to priority; third, to the United States for application

toward the Liability.




                                                5
  Case 2:21-cv-11554-LJM-EAS ECF No. 1, PageID.6 Filed 07/06/21 Page 6 of 6




          WHEREFORE, the plaintiff United States of America requests the following

relief:

          A.    Judgment enforcing the 26 U.S.C. § 6324A Lien against the Property

on the terms described above; and,

          B.    Any other and further relief as the Court determines is just and proper.



                                                Respectfully submitted,

                                                DAVID A. HUBBERT
                                                Acting Assistant Attorney General
                                                Tax Division, U.S. Department of
                                                Justice

                                                /s/ Edward J. Murphy
                                                EDWARD J. MURPHY
                                                Trial Attorney, Tax Division
                                                U.S. Department of Justice
                                                P.O. Box 55
                                                Washington, D.C. 20044
                                                202-307-6064 (v)
                                                202-514-5238 (f)
                                                Edward.J.Murphy@usdoj.gov

Local Counsel:

SAIMA S. MOHSIN
Acting United States Attorney

PETER A. CAPLAN
Assistant U.S. Attorney
211 W. Fort Street, Ste. 2001
Detroit, MI 48226
(313) 226-9784
P30643
Email: peter.caplan@usdoj.gov
                                            6
